Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application filed on 03/25/2021 in which claims 1-4 are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 06/07/2021.

Drawings

The Examiner contends that the drawings submitted on 03/25/2021 are acceptable for examination proceedings.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Hu et al. (US 2021/0235078) discloses wherein a luma and chroma ALF sum may be modified as follows: sum=curr+((sum+(1<<(alfShiftY-1)))>>alfShiftY) and sum=curr+((sum+(1<<(alfShiftC-1)))>>alfShiftC) (see [0154]-[0157]).

Hu-II et al. (US 2021/0152841) discloses a device for decoding video data that includes one or more processors implemented in circuitry and configured to: decode a coding tree unit (CTU) of video data, the CTU including a luminance (luma) block and a chrominance (chroma) block, to produce a decoded luma block and a decoded chroma block; determine that a chroma sample of the decoded chroma block is on a first side of an adaptive loop filter (ALF) virtual boundary and that a co-located luma sample of the decoded luma block is on a second side of the ALF virtual boundary, the co-located luma sample being co-located with the chroma sample, the first side being different than the second side; and in response to determining that the chroma sample is on the first side and the luma sample is on the second side, disable cross-component adaptive loop filtering (CC-ALF) for the chroma sample (abstract).

Andersson et al. (US 2021/0274186) discloses a method for encoding or decoding an image of a video sequence. The method comprises obtaining a set of sample values associated with the image. The method comprises determining a relative location of the current sample value with respect to a virtual boundary. The virtual boundary is defined with respect to a block boundary between the first block of sample values and a second block of sample values. The virtual boundary is parallel with the block boundary and separated from the block boundary by at least one row or column of sample values included in the first block of sample values. The method comprises a filter strength value based on the determined relative location of the current sample value with respect to the virtual boundary. The method comprises filtering the current sample value based on the selected filter strength value (abstract).

Claims 1-4 are allowable.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1 and 4, particularly the feature of “MS=curr+((S+(1<<alfShiftY>>1))>>alfShiftY)”, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482